Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/09/2021 has been entered. Claims 28-51 remain pending and are the claims examined below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,150,258. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons discussed in the 01/09/2020 Office action (see pages 4-5).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28-39, 41-43, 45-47 and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (US 2008/0145639; of record) in view of WU et al. ("Omnidirectional Printing of 3D Microvascular Networks", Advanced Materials, Vol. 23, Issue 24, 2011, Pages H178-H183 (Year: 2011); of record).
As to claim 28: SUN discloses a method for fabricating a three-dimensional article using solid freeform fabrication techniques ([0041]) equivalent to the claimed method for fabricating a structure. 
Moreover, SUN discloses the printing nozzle, which deposits scaffolding material (i.e., structure material) into the foam (i.e., support material), being submerged into the foam such that printing is done directly within the foam ([0043]) reading on the claimed step of depositing, into the support material, a structure material. SUN discloses the ability to print within the foam environment preventing deformation such as curling, or the disturbance of the outer faces of the scaffolds during construction ([0043]) corresponding to the claimed mechanically supporting at least a portion of the structure material by the support material during the depositing to prevent deformation of the structure material during deposition. 
Additionally, as discussed above, SUN discloses the foam to be helpful in keeping the part in place during the manufacturing process ([0042]); therefore, SUN reads on the claimed suspending structure material in the support material at a location where the structure material is deposited. SUN further discloses the foam being mixed with a crosslinking solution creating a multifunctional foam that simultaneously supports the parts being created and also cures (i.e., solid or semi-solid state) or crosslinks the scaffolding material (i.e., structure material) being deposited by the nozzle ([0064]) reading on the claimed transitioning the structure material from a fluid to a solid or semi-solid state at the location where the structure material is deposited in the support material to form the structure. SUN discloses post processing of the part upon completion of the construction process being done by removing the foam (i.e., support material) ([0067]; [0068]) equivalent to the claimed removing the support material to release the structure from the support material.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the embodiments of SUN discussed above, doing so is beneficial as the foam acts as a support to the structure material, in both fluid and solid state, while avoiding problems with density between scaffolding and support materials while printing and forming a three-dimensional structure.
SUN as applied thus far, is silent to the claimed support material comprising viscoplastic microparticles. However, WU teaches omnidirectional printing (ODP) of 3D microvascular networks (title; page H178, column 1, paragraph 3; Figure 1). WU further teaches in the ODP approach, fugitive ink filaments are printed within a photocurable gel reservoir which physically supports the patterned features (i.e., support material) thereby allowing truly omnidirectional freeform fabrication (page H178, column 1, paragraph 3). 
y, to accommodate nozzle translation and the ability to be chemically cross-linked after printing (i.e., support material comprising viscoplastic microparticles) (page H179, first column, paragraph 2). 
Consequently, SUN modified by WU reads on the claimed support material comprising viscoplastic microparticles. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the support material comprising viscoplastic microparticles taught by WU into SUN as doing so is combining prior art elements according to known methods for the predictable result of forming a tissue engineered structure with the added benefit of the support material comprising viscoplastic microparticles leading to the deposited ink filaments (i.e., structure material) being supported without disrupting nearby regions due to viscous drag as the nozzle translates through, as recognized by WU (page H179, column 2, paragraph 3).
As to claim 29: SUN and WU remain as applied above. SUN further discloses the method for fabricating tissue scaffolds (i.e., structure material comprising a tissue scaffold) ([0026]); and the scaffolding material also containing additional materials to improve cell adhesion (i.e., for supporting a plurality of cells) ([0062]). SUN also discloses tissue constructs being created under biologically suitable 
Hence, SUN reads on the claimed structure material comprising a tissue scaffold for supporting a plurality of cells, the method further comprising incubating the structure material to form a tissue from the plurality of cells supported by the tissue scaffold after deposition of the structure material. The method disclosed in SUN if for the production of an artificial tissue ([0082]) and since post processing takes place in SUN’s method to remove the foam ([0067]; [0068]) it can be concluded that SUN also reads on the claimed support material being removed after the tissue is formed. 
As to claim 30: SUN and WU remain as applied above. SUN, modified by WU, further reads on the claimed support material being stationary at an applied stress level below a threshold stress level (page H178, column 2, paragraphs 2-3; page H179, column 2, paragraphs 2-3; page H181, Experimental Section, Omnidirectional Printing) and flows at an applied stress level at or above the threshold stress level during fabrication of the structure (page H178, column 2, paragraphs 2-3; page H179, column 1, paragraph 2; page H179, column 2, paragraphs 2-3); and wherein the depositing comprises applying a stress level above the threshold stress level to a portion of the support material (page H178, column 2, paragraphs 2-3; page H179, column 2, paragraphs 2-3; page H181, Experimental Section, Omnidirectional Printing). 
As to claim 31: SUN and WU remain as applied above. SUN further discloses the scaffolding material (i.e., structure material) containing materials such as hydroxyapatite or polypeptide moieties such as RGD peptides to improve cell adhesion ([0062]) reading on the claimed structure material comprising a bioactive molecule configured to bind a plurality of cells. 
As to claim 32: SUN and WU remain as applied above. SUN further discloses the scaffolding material (i.e., structure material) containing materials such as hydroxyapatite or polypeptide moieties 
As to claim 33: SUN and WU remain as applied above. SUN further discloses the claimed structure material comprising a tissue scaffold for supporting a plurality of cells, and wherein the tissue scaffold comprises at least one of a collagen material, an alginate material, and a fibrinogen material ([0034]; [0062]).
As to claim 34: SUN and WU remain as applied above. SUN further discloses the claimed depositing the structure material comprising analyzing medical imaging data comprising a three dimensional model of the structure to determine coordinates for deposition of the structure material; and depositing, in accordance with coordinates, the structure material into the support material ([0060]; [0061]). 
As to claim 35: SUN and WU remain as applied above and therefore read on the claimed structure comprising a perfusable vascular structure (see the rejection of claim 1 above).    
As to claim 36: SUN and WU remain as applied above. SUN further discloses the claimed step of inserting a syringe based extruder into the support material ([0043]; [0077]); and extruding the structure material into the support material, the extruder causing the support material to locally transition from a solid state to a fluid state, and wherein the support material is configured to prevent deflection of the syringe based extruder during deposition into the support material ([0026]; [0043]; [0077]). 
As to claim 37: SUN and WU remain as applied above. SUN further discloses the foam acting as a cooling media for the scaffolding material ([0075]) reading on the claimed step of treating the structure material by at least one of heating or cooling the structure material to cause the structure material to transition from the fluid to the solid or semi-solid state after deposition of the structure material. 
As to claim 38: SUN and WU remain as applied above. SUN further discloses the claimed support material comprising a crosslinking agent for treating the structure material to cause the structure material to transition from the fluid to the solid or semi-solid state after deposition of the structure material ([0052]). 
As to claim 39: SUN and WU remain as applied above. SUN further discloses the claimed crosslinking agent comprising at least one of a calcium chloride or thrombin ([0052]). 
As to claim 41: SUN and WU remain as applied above. SUN further discloses the foam being made from a foaming agent ([0045]), where cationic surfactants are used as the foaming agent ([0046]; [0048]). SUN also discloses removal of the foam being done by rinsing the part with a solution that reduces the surface tension of the foam thereby breaking apart the foam ([0068]). Hence, reading on the claimed step of removing the support material comprising removing cations to disrupt crosslinking of the support material. 
As to claim 42: SUN and WU remain as applied above. SUN discloses the method being for fabricating a three-dimensional article ([0041]) and therefore reads on the claimed depositing the structure material in a non-planar configuration, as broadest reasonable interpretation of “non-planar configuration” is considered to be having a three-dimensional quality. 
As to claim 43: SUN and WU remain as applied above. SUN further disclose the tissue constructs being created under biologically suitable conditions ([0075]), where printing within the foam provides a protective shield that isolates the deposited layer from the outer environment and protects from changes in physical parameters ([0043]). Moreover, SUN discloses the supporting material comprising a sterilizing agent ([0056]). Thus, SUN reads on the claimed support material comprising a sterile, buffered, aqueous environment.  
As to claim 45: SUN and WU remain as applied above and therefore read on the claimed depositing comprising printing in a direction to control a three-dimensional (3D) anisotropic material 
As to claim 46: SUN and WU remain as applied above and therefore read on the claimed support material comprising a first layer of support material, the method further comprising, in response to transitioning the structure material: depositing a second layer of support material on the structure on the first layer of support material; depositing, in the second layer of support material configured to mechanically support at least a portion of the additional structure material during the depositing to prevent deformation of the additional structure material during deposition (see the rejection of claim 28; [0041] – layer by layer method).  
As to claim 47: SUN and WU remain as applied above and therefore read on the claimed support material comprising a gel including microspheres (see the rejection of claim 1; see WU – page H178, column 2, paragraphs 2-3 and page H181, Experimental Section, Preparation of Pluronic F127-DA Fluid Filler and Matrix).  
As to claim 49: SUN and WU remain as applied above. SUN further discloses the claimed structure comprising at least one of a carbon fiber reinforced epoxy, a ceramic, a clay, a metallic colloid, a resin, a silicone, and a thermoplastic ([0074]). 
As to claim 50: SUN and WU remain as applied above. SUN further discloses the structure comprising at least one of a protein, a polysaccharide hydrogel, a synthetic hydrogel, and a rigid polymer comprising one of polydimethylsiloxane (PDMS), polyurethane, a thermoset, a coacervate solids, or a foam ([0054]). 
As to claim 51: SUN and WU remain as applied above. SUN further discloses the support material comprising at least one of an albumin-foam, a gelatin slurry, a poly(N-isoprpylacrylamide) (PNIPAAM) slurry, a polyacrylate slurry, an Agarose material, and an alginate slurry ([0052]). 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (US 2008/0145639; of record) in view of WU et al. ("Omnidirectional Printing of 3D Microvascular Networks", Advanced Materials, Vol. 23, Issue 24, 2011, Pages H178-H183 (Year: 2011); of record) and further in view of NELSON et al. (US 2006/0193769; of record). SUN and WU teach the subject matter of claim 28 above under 35 USC 103. 
As to claim 40: SUN and WU remain as applied above. SUN, modified thus far, is silent to the claimed support material comprising a material having a different pH from the structure material to cause the structure material to transition from the fluid to the solid or semi-solid state after deposition of the structure material. 
However, NELSON teaches a method of producing a fiber scaffold for preparing an implant capable of controlling the spatial and temporal concentration of one or more therapeutic agents ([0067]). NELSON further teaches the gel or hydrogel used in the method being prepared by first dissolving sodium alginate powder in distilled-deionized water and then adding an appropriate quantity of calcium carbonate to the solution and mixing thoroughly for the purpose of promoting internal gelation of the alginate; however, NELSON teaches that calcium carbonate is not soluble in water at neutral pH resulting in the powder being suspended in the alginate solution ([0140]). To remedy this calcium carbonate powder suspension in the alginate solution, NELSON teaches to add D-Glucono-delta-Lactone (GDL) to slowly drop the pH of the solution; where dropping the pH of the solution initiates the liberation of free Ca++ from the CaCO3 to cross-link the guluronic acid residues in the alginate, thus forming a hydrogel ([0140]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the materials differing in pH taught by NELSON into SUN in order to form a stable three dimensional structure as NELSON teaches that alignate polysaccharides are .

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (US 2008/0145639; of record) in view of WU et al. ("Omnidirectional Printing of 3D Microvascular Networks", Advanced Materials, Vol. 23, Issue 24, 2011, Pages H178-H183 (Year: 2011); of record)  and further in view of TAVANA et al. (US 2016/0083681; of record). SUN and WU teach the subject matter of claim 28 above under 35 USC 103. 
As to claim 44: SUN and WU remain as applied above. SUN, modified thus far, is silent to the claimed structure comprising a plurality of muscle fiber threads configured to form a muscle architecture, the muscle architecture comprising one of a parallel muscle architecture or a convergent muscle architecture. However, TAVANA discloses an automated cell and tissue and bioprinter (title). TAVANA further discloses potential uses of the cell bioprinter including creating organized cell constructs consisting of multiple cell types, such as organized multi-layered muscle tissue ([0089]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective date of the invention to incorporate organized multi-layered muscle tissue taught by TAVANA into SUN. Doing so is combing prior art elements according to known methods for the predictable result of forming a tissue engineered product. 

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (US 2008/0145639; of record) in view of WU et al. ("Omnidirectional Printing of 3D Microvascular Networks", Advanced Materials, Vol. 23, Issue 24, 2011, Pages H178-H183 (Year: 2011); of record) and further in view of ZACHARIASEN et al. (US 2015/0328840). SUN and WU teach the subject matter of claim 28 above under 35 USC 103. 
As to claim 48: SUN and WU remain as applied above. SUN, modified by WU, teaches incorporating nanoparticles within the structure material, support material, or both components of the system in order to create complex 3D composites (see WU page H181, column 2, paragraph 1); though, SUN, modified by WU, fails to explicitly disclose the nanoparticles in the structure being the claimed at least one of silver nanoparticles and silica nanoparticles.
However, ZACHARIASEN teaches additive manufacturing processes for manufacturing custom wearable and/or implantable medical devices (title; [0002]). ZACHARIASEN further teaches two or more materials (e.g., different material; a material without additives and the same material with additives; the same material with different additives; etc.) being co-deposited to form at least part of a custom wearable and/or implantable medical device; where the additive manufacturing material taught by ZACHARIASEN can include supplements such as silica microspheres or silica particles ([0051]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the additive manufacturing material used to form a custom wearable and/or implantable medical device containing silica microspheres/particles into SUN modified thus far. Doing so is combining prior art elements according to known methods for the predictable result of forming a structure to be used within the body, with the added benefit of being able to tailor the thermal conductivity of the material containing silica microspheres/particles, as recognized by ZACHARIASEN ([0051]).

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.
Applicant argues that nowhere does SUN, either individually or in any combination with WU, disclose or render obvious “transitioning the structure material from a fluid to a solid or semi-solid state at the location where the structure material is deposited in the support material to form the structure, 
The Examiner respectfully disagrees. As discussed in the rejection above, SUN discloses the foam being mixed with a crosslinking solution creating a multifunctional foam that simultaneously supports the parts being created and also cures (i.e., solid or semi-solid state) or crosslinks the scaffolding material (i.e., structure material) being deposited by the nozzle ([0064]). Moreover, SUN discloses an embodiment where the foam is not removed, but retained within the structure ([0070]), indicative that a portion of the foam (i.e., support material) is configured to transition between a fluid and a solid state during the depositing, as SUN teaches the foam being added in a layer-by-layer fashion as the part is being built up ([0065]). Thus, this necessarily requires that a portion of the support material is configured to transition between a fluid state and a solid state during the depositing of the structure material in the support material, as claimed in amended claim 28. It is also noted that it is not specified in the claim what “portion” of the support material is configured to transition between a fluid state and a solid state during the depositing of the structure material in the support material. 
Applicant has not provided an explicit argument as to how the cited portions of SUN as applied in the rejections above fail to disclose or render obvious amended claim 28. Consequently, the Examiner maintains that SUN, modified by WU, as applied in the rejections above, read on the claimed “transitioning the structure material from a fluid to a solid or semi-solid state at the location where the structure material is deposited in the support material to form the structure, wherein a portion of the support material is configured to transition between a fluid state and a solid state during the depositing of the structure material in the support material. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743